United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2107
                       ___________________________

                               Jay Willis Abbott, I

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Matthew W. Oller, Task Force Officer; Robert Davis, Sheriff, Montgomery
 County; Charles Meador, Deputy, Montgomery County Sheriff's Department;
 Michael S. Goveia, Deputy, Montgomery County Sheriff's Department; Victor
Wiser, Deputy and Court Bailiff, Montgomery County Sheriff's Department; Kelly
 C. Broniec, Associate Circuit Judge, Ex-Prosecuting Attorney; Roy L. Richter,
  Judge, Missouri Court of Appeals; Keith M. Sutherland, Judge, Montgomery
 County Courthouse; Christina McKee, Probation and Parole Officer, Missouri;
              David Wren, Probation and Parole Officer, Missouri

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - Hannibal
                                 ____________

                          Submitted: January 31, 2013
                            Filed: February 4, 2013
                                [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Jay Abbott appeals the district court’s1 adverse judgment in his 42 U.S.C.
§ 1983 action arising from a search of his mother’s residence and his subsequent
arrest, prosecution, and probation-revocation proceedings. On de novo review, we
agree with the district court that Abbott failed to state a claim upon which relief could
be granted against the defendant sheriff’s deputies, see Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555, 570 (2007) (Fed. R. Civ. P. 12(b)(6) standard); and that
his claims against the defendant judges, probation officers, and prosecutor were
barred by absolute immunity, see Penn v. United States, 335 F.3d 786, 789 (8th Cir.
2003) (judges); Anton v. Getty, 78 F.3d 393, 396 (8th Cir. 1996) (probation officers);
Brodnicki v. City of Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996) (prosecutors). Also
on de novo review, see McBurney v. Stew Hansen’s Dodge City, Inc., 398 F.3d 998,
1001 (8th Cir. 2005) (summary judgment standard), we agree that Abbott did not
identify any facts creating a triable issue as to the search of his mother’s house
pursuant to her co-owner daughter’s valid consent, see King v. Fletcher, 319 F.3d
345, 348 (8th Cir. 2003) (Fourth Amendment protection against unreasonable
searches does not apply if property owner voluntarily consents to search); or as to his
arrest, see Baribeau v. City of Minneapolis, 596 F.3d 465, 474 (8th Cir. 2010) (per
curiam) (whether probable cause exists depends upon reasonable conclusion to be
drawn from facts known to arresting officer at time of arrest), the personal
involvement of the defendant sheriff, see Ripson v. Alles, 21 F.3d 805, 808-09 (8th
Cir. 1994) (§ 1983 liability requires personal or direct involvement in alleged
constitutional violation), or the post-arrest conduct of the defendant arresting officer,
see Reed v. City of St. Charles, Mo., 561 F.3d 788, 790-91 (8th Cir. 2009) (non-
moving party may not merely point to unsupported self-serving allegations, but must
substantiate his allegations with sufficient probative evidence that would permit
finding in his favor on more than speculation or conjecture). Accordingly, we affirm.
See 8th Cir. R. 47B.
                         ______________________________


      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                          -2-